IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                               __________________

                                  No. 95-40521
                               (Summary Calendar)
                               __________________


DONALD CLARK, a/k/a Donald Clark,

                           Plaintiff - Counter Defendant - Appellee,

versus

DONALD BROUSSARD, Police Officer,
Yoakum Police Department;
City of Yoakum,

                         Defendants - Counter Claimants - Appellants,

and

YOAKUM POLICE DEPT;
DAVID BYARS, Jailer, Lavaca County Jail;
LAVACA COUNTY JAIL; D. DOWNING, M.D.,

                                                        Defendants.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       (USDC No. V-92-CV-60)
                        - - - - - - - - - -
                          December 6, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

      This appeal is taken from the denial of motions for summary

judgment based on Broussard's qualified immunity against Clark's 42

U.S.C.    §   1983   action.      In   that   action,    Clark   asserted   that

      *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
Broussard   used   excessive    force     against    him   during   an   escape

attempt.    As there are disputed material fact issues presentSQ

here, regarding    whether     any   force    used   was   excessive     to   the

needSQwe have no jurisdiction to hear the interlocutory appeal of

the district court's denial of summary judgment on the basis of

immunity. See, Johnson v. Jones, 115 S.Ct. 2151 (1995); Feagley v.

Waddill, 868 F.2d 1437, 1439 (5th Cir. 1989) (citations omitted).

     The appeal of the district court's denial of the motions for

summary judgment is DISMISSED.            Accordingly, Clark's motion for

production of documents is

DENIED.




                                      2